                         IN THE UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF ARKANSAS
                                 TEXARKANA DIVISION


CARLA SANDEFUR                                                                          PLAINTIFF

vs.                                    Civil No. 4:19-cv-04029

ANDREW SAUL,                                                                          DEFENDANT
Commissioner, Social Security Administration

                                           JUDGMENT

       Comes now the Court on this the 24th day of July 2019, in accordance with the Memorandum

Opinion entered in the above-styled case on today’s date, and GRANTS the Defendants’s

Unopposed Motion For Reversal and Remand. ECF No. 18. The decision of the Commissioner of

Social Security is reversed, and this matter is remanded to the Commissioner pursuant to sentence

four, 42 U.S.C. § 405(g).

       If Plaintiff wishes to request an award of attorney's fees and costs under the Equal Access to

Justice Act (EAJA), 28 U.S.C. § 2412, an application may be filed up to thirty (30) days after the

judgment becomes "not appealable," i.e., thirty (30) days after the sixty (60) day time for appeal has

ended. See Shalala v. Schaefer, 509 U.S. 292, 296, 113 S.Ct. 2625 (1993); 28 U.S.C. §§

2412(d)(1)(B),(d)(2)(G).

       IT IS SO ORDERED AND ADJUDGED.




                                                              /s/ Barry A. Bryant
                                                              HON. BARRY A. BRYANT
                                                              U. S. MAGISTRATE JUDGE
